Citation Nr: 0534695	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  00-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an increased disability evaluation for 
service-connected residuals of shell fragment wound to the 
left thigh (Muscle Group XIV), currently evaluated as ten 
(10) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
November 1965 to November 1969, and in the U.S. Navy 
Reserves, from January 1975 to May 1979.  He is the recipient 
of, among other service awards, the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, granted 
service connection for residuals of shell fragment wound to 
the left anterior thigh, with an initial disability rating of 
10 percent effective October 28, 1998, the date on which the 
original service connection claim was received, and denied 
service connection for a skin disorder.  Appeal to the Board 
was perfected as to these issues and several others.  In June 
2004, the Board remanded these issues to the RO for further 
development, and they are the sole issues remaining on 
appeal.  

In his appeal to the Board (VA Form 9), the veteran declined 
to testify at a hearing before a Veterans Law Judge of the 
Board.    

In an August 2005 rating decision, the RO indicated that it 
was granting an increased initial rating for the service-
connected left anterior thigh shell fragment wound residuals 
by assigned a separate 10 percent rating under Diagnostic 
Code 5313 for residuals of left thigh posterior entrance 
wound, effective from October 28, 1998.  The RO included 
consideration of Diagnostic Code 5313 in the most recent 
Supplemental Statement of the Case (SSOC) as well.  
Therefore, the Board, too, has considered this Code in 
evaluating the left anterior thigh shell fragment wound 
injury residuals, as this issue is what is now before the 
Board.  


FINDINGS OF FACT

1.  The veteran is presumed to have had herbicide exposure in 
service, but a diagnosis of chloracne or acneform disease is 
not, and has never been, in effect.
  
2.  The medical evidence of record does not reflect an 
etiological link between service and any dermatological 
disorder; nor does contemporaneous medical evidence reflect 
current, active manifestation of a skin disorder.  

3.  Overall, service-connected residuals of a through and 
through shell fragment wound to the left thigh (entrance from 
the posterior; exit at the anterior part of the thigh) are 
manifested by moderate, but not moderately severe or severe, 
injury to Muscle Groups XIII and XIV; and subjective symptoms 
mainly of fatigability and reduced endurance.

4.   There are scar residuals: a 29 centimeter (cm) 
curvilinear scar at the anterior aspect of the left thigh; a 
scar adherent to the mid-section of the rectus femoris 
splitting into the quadriceps tendon and the quadriceps 
muscle; and a circular 4 cm-diameter scar affecting the 
lateral hamstring muscle (biceps femoris, posterior thigh).  
They do not produce additional disability due to, e.g., 
limitation of motion and pain, to include pain due to 
complications like broken skin or ulceration.   

5.  There is some evidence of nerve damage at the site of the 
thigh injury, but not affecting different functions of the 
left leg, hip, or knee.  

6.  The shell fragment wound injury did not involve skeletal 
or bone damage; the objective evidence indicates movement of 
the left leg, and knee and hip joints within normal limits, 
but some increased fatigability on repetitive motion is 
objectively demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder 
are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997).  

2.  The criteria for a higher rating for residuals of shell 
fragment wound, left anterior thigh (Muscle Group XIV), are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Codes 5313, 5314 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Skin Disorder

The veteran alleges that he incurred a skin disorder 
affecting his legs as a result of herbicide exposure in the 
Republic of Vietnam.  See September 1998 statement.  It is 
conceded that the veteran physically was in the Republic of 
Vietnam within the requisite time period.  A veteran with 
active service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
the contrary.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  See 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The veteran's 
entire service period in the Army that included service in 
Vietnam is encompassed within the presumptive time period, 
and this period of service is the basis for the award of a 
Purple Heart Medal.  Thus, the veteran is presumed to have 
been exposed to herbicides during such service unless there 
is evidence to the contrary, of which there is none.      

Veterans with presumed herbicide exposure may be entitled to 
presumptive service connection for various disabilities and 
disorders noted specifically in 38 U.S.C.A. 
§ 1116(a)(2) (West 2002) and 38 C.F.R. §§ 3.307, 3.309(e) 
(2005).  As for skin disorders based on herbicide exposure, 
these provisions include only chloracne or other acneform 
disease consistent with chloracne.  Such disease must have 
been diagnosed and manifested to a compensable degree (10 
percent) within one year after the date of last exposure 
(which, in this case, would not be any later than the date of 
discharge from the first period of service in the Army, as 
subsequent service did not include service abroad) for 
presumptive service connection, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.307(a)(6); 3.309(e) (2005).

The Board has reviewed the entire record and finds no 
evidence of diagnosis of chloracne or acneform disease.  A 
specific diagnosis of either is a prerequisite, and the lack 
thereof precludes presumptive service connection for the 
claimed skin disorder based upon herbicide exposure.
 
Notwithstanding these provisions, a veteran can still 
establish service connection for a skin disorder not 
diagnosed as chloracne or acneform disease on a direct basis 
if the evidence shows that he had herbicide exposure, which, 
again, is presumed, and that it caused the claimed skin 
disorder.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  Also, general service connection principles 
would permit a grant of the claim if the claimed skin 
disorder is shown to have been incurred as a result of active 
duty, without regard to herbicide exposure.  See 38 C.F.R. 
§ 3.303 (2005).   

The record does not support service connection based on 
Combee or 38 C.F.R. § 3.303, as explained below.  

The veteran's service medical records do not indicate 
treatment for dermatological problems during the first period 
of service in the Army.  As of the performance of the 
separation medical examination in November 1969 (first 
service period), no chronic, active skin disorder was 
clinically noted.  During the second period of service, the 
veteran was treated for dermatological problems characterized 
at various times to include statis dermatitis, cellulitis, 
and thrombophlebitis affecting the right leg, between mid-
1976 and mid-1977.  However, the May 1979 separation medical 
examination report, too, fails to disclose any clinical 
evidence of dermatological disorder.    

The record indicates that the veteran recently has been 
diagnosed with a history of cellulitis and thrombophlebitis, 
treated in 1977, which likely was caused by shell fragment 
wounds to the right thigh, which "disrupted" venous return 
and lymphatic flow to the extremity.  However, recently, it 
was noted that the veteran does not have an active skin 
disorder.  Also, as recently as in 1998, the skin was 
described as "somewhat dry," and "mild atrophy" of the 
skin was noted; however, this was deemed "unlikely due to . 
. . the underlying condition [referring to cellulitis noted 
in service]."  Rather, an examiner noted that these findings 
might be due to use of potent topical steroid ointment on the 
skin.  See December 1998 compensation and pension (C&P) 
medical examination report.  

Moreover, in July 2004, a VA C&P examiner said, "I do not 
currently see any overlying secondary skin disorder," 
indicating lack of present manifestation of cellulitis, 
thrombophlebitis, or any dermatological abnormality 
attributable to the shell fragment injury or to active duty.  
Further, while it is acknowledged that the veteran apparently 
had received VA outpatient treatment within the last few 
years for lesions, papules, and benign nevi and lentigines 
affecting the back of the neck and upper back, the July 2004 
C&P examiner's statement appears to be the most recent 
medical determination of record as to lack of clinical 
manifestation of an active, current dermatological disorder.  
And, no medical evidence is of record to indicate recent skin 
problems affecting the back of the neck and upper back are 
related to in-service treatment for skin problems affecting 
the right thigh or related to active duty generally.  In 
fact, the veteran himself focused his service connection 
claim on a skin disorder affecting the lower extremities and 
purportedly due to herbicide exposure, not the upper part of 
the body.  Treatment for the latter is not even documented 
until the last several years.     

Based on all of the foregoing, the Board must conclude that 
the preponderance of the evidence is against the claim.  The 
record fails to present evidence of a current, active 
dermatological abnormality, and present manifestation of a 
disorder or disease claimed is a prerequisite to any service 
connection claim.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  Moreover, as discussed earlier, service 
connection based on herbicide exposure, whether presumptively 
or based on Combee, is not substantiated.  Therefore, the 
Board does not apply the 
benefit-of-reasonable doubt rule.  38 U.S.C.A. § 5107(b)(West 
2002); 38 C.F.R. § 3.102 (2005).     



II.  Increased Disability Evaluation

On October 28, 1998, the veteran filed an original claim of 
entitlement to service connection for residuals of shell 
fragment wound to the left thigh.  In a November 1999 rating 
decision, service connection was granted and an initial 
disability rating of 10 percent was assigned effective 
October 28, 1998, for residuals of shell fragment wound to 
the left anterior thigh (Diagnostic Code 5314, Muscle Group 
XIV).  Where, as here, appeal is taken from the initial 
disability rating assigned coincident to the grant of service 
connection, the appeal is within the parameters of Fenderson 
v. West, 12 Vet. App. 119, 126 (2001), and the can assign 
separate, "staged" ratings for various periods of time if 
the evidence supports such ratings.  Accordingly, while the 
Board considers the entire record consistent with general 
provisions requiring it to consider the whole recorded 
history (see 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)), the main focus must 
necessarily be on evidence pertaining to the left anterior 
thigh shell fragment wound residuals dated near and after 
October 1998, as rating(s) cannot be assigned before the date 
of receipt of the original service connection claim.  
38 U.S.C.A. § 5110(a) (West 2002).

Muscle injuries are evaluated under criteria in 38 C.F.R. § 
4.73 (2005).  Diagnostic Code 5314, Muscle Group XIV 
evaluates injury to anterior thigh muscles of the leg.  These 
muscles affect extension of the knee, simultaneous flexion of 
hip and flexion of knee, tension of fascia lata and 
iliotibial (Maissiat's) band acting with Muscle Group XVII 
(see Diagnostic Code 5317) in postural support of body; 
acting with hamstrings in synchronizing hip and knee.  The 
muscles in Group XIV include the sartorius, rectus femoris, 
vastus externus, vastus intermedius, vastus internus, and 
tensor vaginae femoris.  Slight injury is assigned a 
noncompensable rating; and 10, 30, and 40 percent ratings are 
assigned for moderate, moderately severe, and severe muscle 
injury, respectively.

Currently, a 10 percent rating is assigned under Diagnostic 
Code 5314 for moderate disability of the left anterior thigh.  
In his December 1999 statement, the veteran explicitly 
indicated he is entitled to a 30 percent rating under this 
Code.  Moderate muscle disability (10 percent) is defined as 
through and through or penetrating wound of short track from 
a single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exist scars, small or 
linear, indicating short track of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Record of consistent complaints of cardinal signs and 
symptoms, like loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and in particular, lowered threshold 
of fatigue after average use, should be demonstrated.  See 
38 C.F.R. § 4.56(c), (d)(2) (2005).  

Moderately severe disability (30 percent) would be shown by 
evidence of through and through or deep penetrating wound by 
small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring, and 
with prolonged treatment, along with cardinal signs and 
symptoms discussed above.  38 C.F.R. § 4.56(c), (d)(3).      

Diagnostic Code 5313 evaluates injury to Muscle Group XIII, 
which includes posterior thigh group and hamstring complex of 
2-joint muscles (biceps femoris, semimembranosus, and 
semitendinosus).  Functions of this Muscle Group are 
extension of the hip and flexion of the knee; outward and 
inward rotation of the flexed knee; acting with rectus 
femoris and sartorius (see Muscle Group XIV) synchronizing 
simultaneous flexion of the hip and knee and extension of hip 
and knee by belt-over-pulley action at the knee joint.  
Slight disability is deemed noncompensable; moderate 
disability warrants a 10 percent rating; moderately severe 
disability is assigned a 30 percent rating; and a 40 percent 
rating is assigned for severe disability.   

Evaluation of musculoskeletal disability also considers the 
inability to perform normal working movements with normal 
excursion, strength, speed, coordination, and endurance (38 
C.F.R. § 4.40), and as well, functional impairment due to 
factors like pain, weakness, fatigability, incoordination, 
pain on movement, swelling, deformity or atrophy on disuse, 
instability of station, and interference with standing, 
sitting, or weightbearing.  38 C.F.R. § 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Painful motion, and actually 
painful, unstable, or malaligned joints due to healed injury, 
are entitled to at least the minimum compensable rating for 
the affected joint.  38 C.F.R. § 4.59.  Functional loss due 
to pain must be supported by adequate pathology and evidenced 
by visible behavior.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board recognizes, as an initial matter, that the record, 
including prior rating history in this case, does indicate 
shrapnel wound injury to the left thigh with retained metal 
fragments.  Post-service medical evidence specific to the 
left anterior thigh shell fragment wound disability includes 
multiple VA compensation and pension (C&P) medical 
examination findings.  They indicate that the veteran did 
incur a through and through deep penetrating shrapnel or 
shell fragment wound that was without explosive effect.  The 
entrance site was at the posterior proximal third of thigh 
affecting the lateral hamstring muscles (biceps femoris); the 
exit wound was on the anterior left thigh, the mid-third, and 
affected the quadriceps and rectus femoris muscles.  There 
are residuals of debridement.  The articularis genu muscle 
just superior to the left knee joint was not affected.  
August 2005 C&P report.  

In terms of functional limitations, the veteran complains of 
inability to run and walk on uneven terrain, and inability to 
remain mobile for prolonged periods due to pain, fatigue, and 
lack of endurance; however, he lives alone, and is able to 
perform functions of daily life, such as bathing, toileting, 
dressing, grooming, and driving, independently.  The veteran 
does ambulate with a slight limp as his right leg is shorter 
than the left by 1.75 inches; however, this is due to 
shrapnel wound injuries to the right leg affecting multiple 
areas of the leg, the residuals of which are also 
service-connected.  The veteran denied recent flare-ups of 
pain, but did report fatigability adversely affecting motion, 
particularly in the performance of his jobs (real estate 
agent; building contractor) due to fatigability, spasticity, 
and dull aches.  August 2005 C&P report.  During the August 
2001 C&P examination, he denied use of assistive devices like 
a walker, crutches, or cane.  

The injury at issue did not affect the bones in the left leg; 
it was a through and through muscle injury, and not an injury 
to the hip or knee joints as noted by the C&P examiner in the 
August 2005 C&P report, based on review of treatment records 
associated with the injury and on contemporaneous 
examination. This injury did not cause incoordination or loss 
of movement of the left knee.  Range of motion of the left 
knee and hip joints is within normal limits.  However, the 
repetitive flexion/extension of the left knee and hip against 
resistance of 10 pounds did produce increased fatigability, 
but no pain or decreased range of motion.  The flexion and 
extension of the entire left lower extremity against gravity 
and repetitive motion also increased fatigability, but no 
decrease in range of motion of the left knee or hip by the 
muscles controlling flexion/extension of these joints.  
August 2005 C&P report.  The March 2001 C&P report notes 
within-normal-range motion in the left knee and hip; also 
noted then were 5/5 strength in muscles of the lower 
extremities demonstrated on motor testing.               

There also is a 29 centimeter curvilinear scar at the 
anterior aspect of the superior, medial and distal third on 
the thigh; it is adherent to the deep planes with some 
sensitivity, but there is no evidence of bleeding or broken 
skin.  There also is a scar adherent to the mid-section of 
the rectus femoris splitting into the quadriceps tendon and 
the quadriceps muscle.  See August 2005 C&P report.  Older 
C&P examination findings include another doctor's statement 
that "there appears to be excellent consolidation and 
healing with residual fragments of shrapnel in the left 
thigh.  There is no evidence [of] nonunion, however, malunion 
is present [apparently referring to the pitted, depressed 
appearance of the scar]."  See October 1998 C&P "joints" 
examination report.  Also, a July 2004 C&P examination report 
notes the lack of adherence of underlying tissue, tenderness, 
inflammation, marked discoloration, or reduced motion due to 
scar tissue.  Mild induration is noted, as is the veteran's 
report of ulceration, but no ulceration was noted upon 
clinical evaluation in July 2004.        

Nerve damage was noted in physical examination in August 
2005, affecting the lateral femoral cutaneous nerve on the 
left thigh.  The veteran does complain of numbness on the 
anterior and lateral aspect of the left thigh.  (During the 
October 1998 C&P examination, he complained of bilateral 
dysesthesias in the lower extremities.)  There is tendon 
damage along the entire anatomical location of the rectus 
femoris muscle.  August 2005 C&P report.  In March 2001, a 
C&P examiner noted that the veteran is "neurovascularly 
intact distally."  Sensory examination, however, did reveal 
decreased pinprick sensation densely in the medial right 
calf, but to a less degree in the lateral left calf.  

A C&P examiner stated in March 2001 that there is no clinical 
evidence of fascial abnormality as to the left anterior thigh 
injury.  

In sum, the record as to anterior left thigh disability 
presents evidence of (a) scarring along the anterior aspect 
of the left thigh and the rectus femoris largely without 
active symptoms or complications (ulceration, broken or 
painful skin); (b) Muscle Group XIV (Diagnostic Code 5314) 
injury with some evidence of fatigability and reduced 
endurance but no objective evidence of reduction in range of 
motion or current painful flare-ups; and (c) some evidence of 
nerve damage affecting the lateral femoral cutaneous nerve on 
the left thigh.  

Notwithstanding the above evidence, including evidence of 
through and through shrapnel fragment wound but without 
explosive effect or loss of deep fascia, first, 38 C.F.R. 
§ 4.55(a) (2005) prohibits a combination of muscle injury and 
nerve damage ratings affecting the same body part, unless the 
injuries affect completely different functions.  The VA 
rating schedule also provides specific principles of combined 
ratings for muscle injuries in 38 C.F.R. § 4.55.  Here, there 
seems to have been some nerve damage, although the evidence 
does not reflect significant nerve deficit or neurological 
impairment in the left leg due to the shell fragment wound.  
There is no clinical evidence that a separate nerve damage 
rating is warranted to take the case out of the generally 
prohibitive rule in 38 C.F.R. § 4.55a, as nothing in the 
record indicates that neurological damage affects different 
functions.  For instance, if the evidence shows that the 
veteran's ability to use muscles (to include DeLuca 
manifestations) in Muscle Group(s) other than those in Muscle 
Groups XIII (posterior thigh) and XIV (anterior thigh) (both 
are encompassed in the separate 10 percent ratings assigned 
under Diagnostic Codes 5313 and 5314) has been adversely 
affected by the left anterior thigh injury, to include 
neurological deficit at the areas in which such different 
muscles are located, then additional rating could be possible 
under 38 C.F.R. § 4.124a without violating 38 C.F.R. § 4.55a.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments 
associated with a veteran's service-connected disability may 
be rated separately unless they constitute the same 
disability or same manifestation.).  This, however, is not 
the case here.  

Further, as to the residual scarring associated with the 
shell fragment wounds, the Board does not find basis for a 
separate Esteban rating.  This is so because, while the 
scarring, particularly that on the left anterior thigh does 
seem to appear somewhat pitted (see photograph), the evidence 
as a whole does not show the scarring itself causes 
additional disability such that it results in limitation of 
motion, or that it is painful or unstable.  Nor is the 
scarring so large in terms of total square inches or 
centimeters affected to warrant additional rating consistent 
with 38 C.F.R. § 4.118 criteria.  See Diagnostic Codes 7801-
7805.          

Moreover, the evidence does not present bony or skeletal 
injury associated with the shell fragment wound injury to the 
left thigh, or joint abnormality in the left knee or hip, to 
include functional impairment or reduced range of motion in 
these joints.  As such, the Board does not find bases for 
separate or higher rating(s) based upon traumatic arthritic 
changes in the left thigh or leg, consistent with 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 (2005).  Nor does the 
Board consider various Diagnostic Codes in 38 C.F.R. § 4.71a 
concerning range of motion and functional impairment of the 
hip, thigh, knee, and leg (5250-5263).    

Related to the above discussion as to lack of sufficient 
evidence on reduced mobility are DeLuca considerations and 
cardinal signs and symptoms set forth in 38 C.F.R. § 4.56(c), 
(d).  As to functional limitation, the evidence consists 
largely of subjective findings as to complaints of fatigue 
and reduced endurance particularly on prolonged movement, but 
is not adequately supported by objective findings associated 
with such complaints given lack of need of assistive device; 
the ability to ambulate and perform daily functions 
independently, albeit with some objective evidence of 
fatigability on prolonged motion; lack of contemporaneous 
complaints as to the impact of recurrent pain at the site of 
the injury; and again, lack of objective evidence of reduced 
range of motion of the left leg and hip.  Thus, the Board 
does not find evidence on which to assign a separate or 
additional rating based on these criteria.  Given that the 
primary functional role of muscles is ability move body 
parts, the largely negative evidence as to adverse impact on 
range of motion of the lower left extremity (other than some 
evidence of fatigue on prolonged motion) is highly probative 
in this regard.            

Furthermore, it is telling that service connection has long 
been in effect for multiple shell fragment wound injury 
residuals affecting various other body parts, to include the 
right leg, right shoulder, neck, and chest.  A combined 100 
percent rating has been in effect since 1998 for these and 
various other service-connected disabilities.  The record, 
even before October 1998, documents complaints about 
symptomatology associated with the residuals from these 
disabilities, but the record, before and after October 1998, 
when the original service connection claim was filed for left 
anterior thigh gunshot wound injury residuals, does not 
reveal treatment specifically for symptoms associated with 
left thigh muscle injury.  The lack of such medical evidence 
tends not to boost the claim that the disability is worse 
than as currently characterized.  

As for Diagnostic Code 5313, the Board also acknowledges the 
veteran's statement in April 1999 that he has a "through and 
through penetrating wound a one-inch diameter entrance on the 
back of [his] left thigh and a nine inch exit and debridement 
wound on the front of [his] left thigh."  The August 2005 
C&P examination results do support his statement as to the 
through and through penetrating wound with entrance and exit 
wounds.  Based upon the August 2005 findings, and because the 
anterior and posterior aspects of the thigh involve different 
muscle groups, a separate 10 percent rating (moderate 
disability), effective October 28, 1998, was assigned under 
Diagnostic Code 5313 (Muscle Group XIII; osterior aspect of 
the thigh).  See August 2005 rating decision.  (To date, the 
record does not reflect the veteran has expressed 
disagreement specifically with respect to this rating 
assignment under Diagnostic Code 5313.)  

The residuals specific to the posterior left thigh 
(Diagnostic Code 5313) essentially consist of a circular 4 
cm-diameter scar affecting the lateral hamstring muscle 
(biceps femoris) with no tendon damage, decreased muscle 
strength, skin breakdown, or retraction or adhesion to the 
deep structures, but which is mildly sensitive on palpation.  
There is some increased fatigability on prolonged motion, but 
no additional fatigability due to pain or decreased range of 
motion.  These findings do not help buttress the claim that 
the anterior left thigh disability, the specific issue on 
appeal, is more significant than as currently characterized - 
moderate disability.  

Given the foregoing, the Board finds that the evidence does 
not support separate or higher rating(s) than those currently 
in effect.  The totality of the evidence does not reveal 
moderately severe or severe Muscle Group XIII and/or XIV 
disability.  The Board has considered the various rating 
criteria in Part 4, not limited to those in 38 C.F.R. § 4.73 
for muscle injuries, but does not find additional criteria 
that could afford a more favorable rating.  The Board 
concludes that the preponderance of the evidence is against 
the claim, and does not apply the benefit-of-reasonable-doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2005).   

Extraschedular Evaluation

The Board also considered whether an extraschedular 
evaluation is warranted here.  Ordinarily, VA's 38 C.F.R. 
Part 4 ratings schedule, which represents average impairment 
in earning capacity from service-connected disability and 
ability of the body as a whole to function under ordinary 
conditions of daily life to include employment, will apply 
unless there are exceptional or unusual factors that render 
application of the schedule impractical.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10; Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  In such cases, extraschedular evaluation is 
considered commensurate with average earning capacity 
impairment due solely to service-connected disabilities.  See 
38 C.F.R. § 3.321(b)(1).  An extraschedular rating is 
warranted where the "case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.  It has been held 
that the extraschedular rating issue is a component of an 
increased rating claim.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996); VAOPGCPREC 6-96.

The record does not support a finding that extraschedular 
evaluation is warranted; it does not show that service-
connected left thigh shell fragment wound residuals produce 
marked interference with employment or precipitates frequent 
hospitalization.  There is no allegation or evidence that the 
veteran has been hospitalized, confined to bed, or ordered to 
rest since 1998 due to thigh injury residuals, or that the 
veteran could not engage in gainful employment due to this 
disability alone.   

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an August 2003 letter, the RO 
notified the veteran that, basically, the evidence must show 
that his left thigh injury residuals have worsened.  The 
specific diagnostic criteria applicable to his disability 
were discussed in the rating decision, Statement of the Case 
(SOC), and Supplemental SOCs (SSOCs).  A July 2002 letter 
explained the basic elements of the skin disorder service 
connection claim.  Both letters also explained that, if he 
provides information about the sources of evidence or 
information pertinent to the claim, then VA would make 
reasonable efforts to obtain the records from the sources 
identified.  


In June 2004, the VA Appeals Management Center (AMC) sent the 
veteran a letter substantially similar to the prior letters, 
but more detailed.  It reiterated the veteran's and VA's 
respective claim development responsibilities, explained what 
types of evidence could help substantiate entitlement to a 
higher rating and to service connection, and asked the 
veteran again to notify VA of the existence of any evidence 
he wants considered.  As for the "fourth element," this 
letter explicitly asked him: "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The December 2004 SSOC, addressing both issues, 
included 38 C.F.R. § 3.159, from which the fourth element is 
derived.  A final VCAA letter was sent in April 2005, and it 
explicitly addressed both issues.       

The Board acknowledges that the VCAA notice was given during 
the appeal period, after the issuance of the 1999 rating 
decision upon which this appeal is based.  The Board finds no 
prejudicial error resulted as a result of this timing defect.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  The rating decision was issued 
and appeal thereof had been perfected before enactment of 
VCAA; after the law was enacted, appropriate notice was 
given.  The Pelegrini Court acknowledged, at p. 120, that 
where, as here, 38 U.S.C.A. § 5103(a) notice was not mandated 
at the time of the initial RO denial, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  This was clearly provided here as to all four 
elements of the notice.

Also, even after the veteran was issued an SSOC in December 
2004 and a VCAA letter in April 2005 addressing both issues, 
he did not specifically claim thereafter that VA failed to 
comply with VCAA notice requirements, or that he has any 
evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  In fact, his representative wrote in 
August 2005 that the veteran desires expeditious Board 
review, waiving the right to the full comment period.    

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical records, VA outpatient treatment 
records, numerous C&P examination reports appropriate to an 
evaluation of this claim, and the veteran's written 
statements submitted in support of the claim.  The veteran 
was given an opportunity to testify before the Board, but 
elected not to exercise his right to do so.  The Board's 
remand directives were completed.  Based upon the foregoing, 
the Board concludes that VA has met its duty-to-assist 
obligations.     


ORDER

Service connection for a skin disorder is denied.

An increased disability evaluation for residuals of shell 
fragment wound, left anterior thigh (Muscle Group XIV), is 
denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


